AO 450 (Rev. 01/09) Judgment in a Civil Action


                                             UNITED STATES DISTRICT COURT
                                                                          for the
                                             MIDDLE DISTRICT of PENNSYLVANIA
                 THEMBA BERNARD SANGANZA,
                                                     Plaintiff



                                        v.                                                Civil Action No.      3:18-CV-1727
    JOE DOE 1 Director of Federal Bureau of Prisons, GENE
 BEASLEY Complex Warden of Allenwood Federal Institution,
   MARTH DOE Warden of Allenwood Federal Institution, T.
 DELMONICO as John Doe 2 Unit 3B Counselor of Allenwood                             )
    Federal Institution, H. REED as John Doe 3 Lieutenant of
                                                                                    )
Allenwood Federal Institution, GARDNER as Marke Doe 2 Unit
3B Team Manager of Allenwood Federal Institution, A VERGES                          )
 individually on their personal capacities, UNITED STATES OF
                                                                                    )
    AMERICA & IT’S AGENCIES, FEDERAL BUREAU OF
  PRISONS, JOHN DOE Director of FBOP individually on their                          )           (Chief Judge Conner)
   personal capacities, WARDEN KATHY P. LANE Complex
Warden individually on their personal capacities, ODDO Warden
  individually on their personal capacities, K BETTINBERDER
    individually on their personal capacities, T DELMONICO
  individually on their personal capacities, KATHY CHARLES
  LPN individually on their personal capacities, and CATRICIA
       HOWARD individually on their personal capacities,

                                                      Defendants

                                                         JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                            recover from the
defendant (name)                                                                                                 the amount of
                                                                               dollars ($                    ), which includes prejudgment
interest at the rate of                          %, plus postjudgment interest at the rate of                %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .
x   other:   SUM MARY JUDGMENT be and is hereby ENTERED in favor of defendants JOE DOE 1 Director of Federal
             Bureau of Prisons, GENE BEASLEY Complex Warden of Allenwood Federal Institution, MARTH DOE Warden
             of Allenwood Federal Institution, T. DELMONICO as John Doe 2 Unit 3B Counselor of Allenwood Federal
             Institution, H. REED as John Doe 3 Lieutenant of Allenwood Federal Institution, GARDNER as Marke Doe 2
             Unit 3B Team Manager of Allenwood Federal Institution, A VERGES individually on their personal capacities,
             UNITED STATES OF AMERICA & IT’S AGENCIES, FEDERAL BUREAU OF PRISONS, JOHN DOE
             Director of FBOP individually on their personal capacities, WARDEN KATHY P. LANE Complex Warden
             individually on their personal capacities, ODDO Warden individually on their personal capacities, K
             BETTINBERDER individually on their personal capacities, T DELMONICO individually on their personal
             capacities, KATHY CHARLES LPN individually on their personal capacities, and CATRICIA HOWARD
             individually on their personal capacities, and against plaintiff THEMBA BERNARD SANGANZA, in accordance
             with the court’s memorandum (Doc. 49) and order (Doc.50), dated August 22, 2019.


This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                        presiding, and the jury has
rendered a verdict.

9   tried by Judge or Magistrate Judge                                      without a jury and the above decision


X   decided by Judge or Magistrate Judge                  Chief Judge Christopher C. Conner

                 MOTIONS FOR SUMMARY JUDGMENT

Date:                Aug 22, 2019                            CLERK OF COURT PETER WELSH, Acting Clerk of Court

                                                                                     K. McKinney

                                                                             Signature of Clerk or Deputy Clerk
